 358DECISIONSOF NATIONALLABOR RELATIONS BOARDRockwell Manufacturing CompanyandInternationalAssociation of Machinists and Aerospace Workers,AFL-CIO,Petitioner.Cases 11-CA-4954 and11-RC-3492January 22, 1973DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY MEMBERSFANNING, KENNEDY, ANDPENELLOPursuant to a Stipulation for Certification UponConsent Election approved by the Regional DirectorforRegion 11 on March 30, 1972, an election bysecret ballot was conducted on May 11, 1972, underhis direction and supervision, among the employeesof the stipulated appropriate unit. Upon conclusionof the election, the parties were furnished with a tallyof ballots which showed that, of approximately 216eligible voters, 195 cast valid ballots, of which 92were for, and 103 against, Petitioner. There were fivechallenged ballots. The challenged ballots were notsufficient in number to affect the results of theelection. Thereafter, on May 19, 1972, the Petitionerfiled timely objections to conduct affecting theresults of the election.' A copy of the objections wasduly served on the Employer.In accordance with Section 102.69 of the NationalLabor Relations Board Rules and Regulations, Series8,as amended, the Regional Director conducted aninvestigation and, on August 18, 1972, issued andserved upon the parties his Report on Objections,Direction and Order Consolidating Cases, in whichhe directed that Cases 11-RC-3492 and 1 l-CA-4954be consolidated for hearing on 9 of Petitioner's 11objectionsand recommended that the other 2objections be dismissed.2 Thereafter, Petitioner filedexceptions and a supporting brief to the RegionalDirector's report, limited solely to his recommenda-tion to overrule Petitioner's Objection 1.3 TheEmployer has filed a brief in answer to Petitioner'sexceptions, and Petitioner has filed a reply brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce within1Although the objectionswere received I day late at the RegionalOffice, the RegionalDirector foundthat the delay was not attributable toPetitioner and that it would therefore be inequitable to penalize Petitionerfor untimely filing. In the absenceof anyexceptions thereto, we shall adoptpro formathe finding of the Regional Director concerning the timeliness ofthe filingof objections.2 In view of our disposition of the case,infra,no purpose would bethemeaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organization involved claims torepresent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4.The parties stipulated, and we find, that thefollowing employees of the Employer constitute aunitappropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of theAct:All production employees, maintenance employ-ees, radiography department employees, inspec-tion department employees, shipping and receiv-ing department employees, tool crib and toolroom employees, and finish parts storekeepers,excluding all other employees including fast fluxtest facility project employees, metallurgical labemployees, office clericals, professionals, techni-cians,office janitor,guards,watchmen andsupervisors as defined in the Act.The Board has reviewed the entire record in thiscase, including the Regional Director's Report onObjections,DirectionandOrderConsolidatingCases, the exceptions and the briefs, and herebyadopts the Regional Director's report only to theextent consistent herewith.The only issue before us is Petitioner's Objection 1alleging a failure on the part of the Employer tocomply with the requirements ofExcelsiorUnder-wear, Inc.4The critical facts in this case are not indispute. The list of names and addresses of employ-ees eligible to vote was due at the Board's RegionalOffice before the close of business on April 6, 1972.The list was not received until April 17, 1972, 11 dayslate. Two hundred and eight employees were includ-ed in the list, 100 of whom live on rural routes.Petitioner contends that the Employer's delay infiling the list had a substantial adverse impact on itsability to communicate with these employees andinform them of the Union's position, and, emphasiz-ing that the Employer neither gave reasons for thedelay nor requested an extension of time in which tofile,urges that the election be set aside. TheEmployer argues that since the Union had the list inits possession for 23 days prior to the election, it wasafforded ample opportunity to communicate with theemployees. Thus, it contends there is no basis forserved byproceeding to a hearing on the basis of Objections2, 3, 4, 5, 7, 8,9, 10, and 11.3Since no exceptions were filed to the Regional Director's recommenda-tion to overrule Petitioner'sObjection 6, we shall adopt such recommenda-tionpro forma.4156 NLRB 1236 (1966).201NLRB No. 57 ROCKWELL MANUFACTURING COMPANY359setting aside the election. Accordingly, the sole issuepresented iswhether in these circumstances theEmployer substantially complied with the require-ments of theExcelsiorrule.The list involved finds its origin in theExcelsiorcase which requires an employer to file an electioneligibility list containing the names and addresses ofall eligible voters within 7 days of the action settingup the election. In this case, the Employer, byexecution of the Stipulation for Consent Agreement,agreed to be bound by the Board requirement thatthe list be forwarded within 7 days of approval ofsaid agreement.5 The Employer was also advised thatno extension of time was to be granted except inextraordinary circumstances and that failure tocomply with the requirement would be grounds forsetting aside the election whenever proper objectionswere filed. The Employer, however, filed the list 11days late without offering any reason for the delayother than, as stated in the Employer's brief to theBoard, that it was due to an "unintentional over-sight." Although the Board has at times held that therule need not be mechanically applied,6 we know ofno case where the Board has found an employer tohave substantially compliedwith theExcelsiorrequirement when the untimely filing was solely dueto the Employer's negligence and no extenuatingcircumstances of substance were demonstrated bythe Employer.7Were we to permit substantial deviations from our5Bishop-Hansel Ford Sales,Inc.,180 NLRB 987.6E.g.,Taylor Publishing Company,167NLRB 228,Program AidsCompany, Inc.,163 NLRB 145.7Thus for example,this case is clearly distinguishable fromUnited StatesConsumer Products,164 NLRB 1187,in which the delay in filing the list wasExcelsiordoctrine, such as were practiced by theEmployer here, it soon would become a requirementmore honored in the breach than in the observance.As the Board said inSonfarrel, Inc.,188 NLRB No.146:TheExcelsiorrule imposes a simple duty uponemployers which can be satisfied by the applica-tion of a reasonable amount of diligence.Weperceive no sound basis for granting the opportu-nity of prolongedlitigationto an employer whosemore attentive concern with the rule would haveobviated the need for any such litigation in thefirst place.Accordingly, we conclude that the Employer has notcomplied with theExcelsiorrequirement.We there-fore find merit in Objection 1, and we shall set theelection aside.ORDERIt is hereby ordered that the election conducted onMay, 11, 1972, be,I and it hereby is, set aside.ITISHEREBY FURTHER ORDERED that CaseI 1-RC-3492, be, and it hereby is, severed from CaseI l-CA-4954, and remanded to the Regional Direc-tor for Region II for processing in accordance withourDecision and Direction of Second Electionherein.[Direction of Second Election andExcelsiorfoot-note omitted from publication.]due tothe parties'negotiations in attemptingto resolvethe representationissue so as to make theExcelsiorlist unnecessary.The Boardheld that theparticular circumstances of that case excused the delay. There are no suchspecial circumstances present here.